■ In action by appellants, dentists, to enjoin the respondent, as president of a union of technicians, on strike against their employer, engaged in the business of making dentures upon the prescription and impressions or casts of licensed and registered dentists-, from picketing the offices of appellants, order denying plaintiffs’ motion for a temporary injunction and dismissing the complaint, and the judgment thereupon entered, reversed on the law and the facts, with $10 costs and disbursements, defendant’s motion denied, and plaintiffs’ motion for an injunction pendente lite granted, with $10 costs, upon plaintiffs’ filing security in the sum of $250. The acts of the respondent, as shown by the record, in picketing the offices of appellants, who were not parties to an industrial dispute, and in accosting their patients for the purpose of coercing appellants to take sides in a controversy in which they had no interest, constituted a secondary boycott and an unlawful interference with plaintiffs’ business. (Goldfinger v. Eeiniueh, 276 H. Y. 281; Opera on Tour, Inc., V. Weber, 285 H. Y. 348; Ganepa v. “John Doe”, 277 H. Y. 52; People V. Bellows, 281 H. Y. 67.) Hagarty, Acting P. J., Carswell, Holán and Sneed, JJ., concur. [188 Misc. 577.] [See post, p. 976.]